



Exhibit 10.1




NetScout Systems, Inc.
Summary of Non-Employee Director Compensation


Non-employee directors are compensated $60,000 annually for their services and
do not receive any additional compensation for any regular Board meeting
attended. The lead non-employee director receives an additional annual retainer
of $35,000. Non-employee directors will receive $15,000 annually for serving on
the Audit Committee, $10,000 annually for serving on the Compensation Committee,
$6,000 annually for serving on the Nominating and Corporate Governance
Committee, and $6,000 annually for serving on the Finance Committee. In
addition, directors who are chairpersons of a particular committee are also
given additional annual compensation of $15,000 for the Audit Committee, $10,000
for the Compensation Committee, $6,000 for the Nominating and Corporate
Governance Committee, and $6,000 for the Finance Committee. The cash component
of their compensation is paid quarterly. Non-employee directors are also
reimbursed for their reasonable out-of-pocket expenses incurred in attending
meetings of the Board or of any committee and for attendance at approved
director education programs.


Non-employee directors are each granted an annual equity-based award in the form
of restricted stock units. Effective September 12, 2018, the amount of the
annual equity-based award is 7,000 restricted stock units. These restricted
stock units vest 100% on the date of our annual meeting provided that during
such year, such director attends at least 75%, collectively, of the meetings of
the Board and any committee of the Board of which such director is a member. In
the event that the foregoing attendance requirements are not met, then 100% of
these restricted stock units will vest on the third anniversary of the date of
grant. No other equity awards are given to our non-employee directors.





